     Case 1:20-cr-00137-PLM ECF No. 32, PageID.61 Filed 12/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                   Case No. 1:20-CR-137

TIMOTHY ISADOR MINOR,                                Hon. Paul L. Maloney
a/k/a TIMOTHY ISADORE MINOR,

               Defendant.

                                   /


                            REPORT AND RECOMMENDATION

               Pursuant to W.D. Mich. LCrR 11.1 and upon a request of the district court, I

conducted a felony plea hearing in this matter on December 1, 2020, after receiving the written

consent of the defendant, the defendant's attorney, and the attorney for the government. These

consents were also placed on the record in open court.

               Defendant Timothy Isador Minor, a/k/a Timothy Isadore Minor, is charged in a

single-count Indictment with being a felon in possession of firearms. On the basis of this record, I

found that defendant was competent to enter a plea of guilty and that his plea was knowledgeable

and voluntary with a full understanding of each of the rights waived by the defendant, that the

defendant fully understood the nature of the charge and the consequences of his plea, and that the

defendant's plea had a sufficient basis in fact which contained all of the elements of the offense

charged.

               There was no plea agreement in this case.

                                                 1
   Case 1:20-cr-00137-PLM ECF No. 32, PageID.62 Filed 12/01/20 Page 2 of 2




               I accepted the plea of guilty, subject to final acceptance of the plea by the District

Judge.    I ordered the preparation of a presentence investigation report.

                                        Recommendation

               Based upon the foregoing, I respectfully recommend that the defendant's plea of

guilty to the Indictment be accepted, and that the court adjudicate the defendant guilty of that

charge.


Entered: December 1, 2020                                     /s/ Ray Kent
                                                              United States Magistrate Judge



                                      NOTICE TO PARTIES

               You have the right to de novo review by the district judge of the foregoing findings.
Any application for review must be in writing, must specify the portions of the findings or
proceedings objected to, and must be filed and served no later than fourteen (l4) days after the plea
hearing. See W.D. Mich. LCrR 11.1(b). A failure to file timely objections may result in the
waiver of any further right to seek appellate review of the plea-taking procedure. See Thomas v.
Arn, 474 U.S. 140 (1985); Neuman v. Rivers, 125 F.3d 315, 322-23 (6th Cir.), cert. denied, 522
U.S. 1030 (1997); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
